—Order unanimously affirmed without costs. Memorandum: Family Court did not abuse its discretion in denying respondent’s oral motion, made at the close of the fact-finding hearing, for an adjournment to enable respondent to file a brief before the court determined whether the children were permanently neglected (see, Family Ct Act § 1048 [a]; see also, Matter of Germaine B., 86 AD2d 847, 848). Respondent offered no evidence at trial, and counsel for respondent failed to indicate how such a brief could assist the court. (Appeal from Order of Erie County Family Court, Mix, J. — Terminate Parental Rights.) Present — Denman, P. J., Wisner, Pigott, Jr., Callahan and Fallon, JJ.